Henderson, S.
The court is satisfied that the distributee, Chaye Gall, is the person mentioned in the foreign death certificate.
This application for the withdrawal of certain moneys on deposit with the city treasurer will be granted as to the share of the applicant, Jochelis Galas, a resident of England.
With respect to the share of Yocha Galas, a resident of Lithuania, no withdrawal will be ordered.
Since February 19, 1951, the United States Government through the action of its Treasury Department in concurrence with the State Department has suspended all types of compensation and pension payments to beneficiaries in countries behind the so-called “ Iron Curtain.” The area in Germany under the control of Soviet Russia is also affected by this action.
*757TMs cessation of payments was ordered because “ there is not a reasonable assurance that a payee in those areas will actually receive checks or warrants drawn against funds of the United States * * * and be able to negotiate the same for full value.” (Code of Fed. Beg., tit. 31, § 211.3, subd. [a], as amd.; 16 Federal Begister 1818.)
Accordingly the request for a payment of the share of the said Yocha Galas will be denied (Surrogate’s Ct. Act, § 269).
Submit order.